Exhibit 10.3


AMENDMENT TO SENIOR EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) to the Senior Executive Employment Agreement (the
“Agreement”) is made as of May 16, 2011 (the “Effective Date”), by and among
VIASPACE Green Energy, Inc., a British Virgin Islands company (“Company”), and
Stephen Muzi, a resident of the State of California, United States of America
(“Executive”).  Capitalized terms shall have the meaning ascribed thereto in the
Agreement.
 
RECITALS
 
The parties entered into the Agreement on May 14, 2010.


The parties desire to change the manner of payment in the second year of the
Agreement.


AGREEMENT


The parties hereby agree to amend the Agreement as follows:


1.4 Compensation and Benefits.
 
(a)           Base Compensation.  In consideration of the Services to be
rendered to Company by Executive and Executive's covenants under this Agreement,
Company agrees to pay Executive during the Employment Term a salary at the
annual rate of no less than One Hundred Eighty Thousand Dollars ($180,000) (the
“Base Compensation”), less statutory deductions and withholdings, payable in
accordance with Company's regular payroll practices.  Notwithstanding the
foregoing, for the first consecutive twenty-four (24) calendar month period from
May 14, 2010, Executive’s Base Compensation shall be paid by VIASPACE Inc., in
the form of VIASPACE common stock as approved by the VIASPACE Board on October
22, 2008.
 
Except to the extent the Agreement is modified by this Amendment, the remaining
terms and conditions of the Agreement shall remain unmodified and be in full
force and effect.
 

 
 
[signature page follows]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.



 
VIASPACE Green Energy Inc.
Signature: /s/ Sung Hsien Chang
 
Printed Name: Sung Hsien Chang
 
Title: President





 

 
EXECUTIVE
Signature: /s/ Stephen Muzi
 
Printed Name: Stephen Muzi





VIASPACE Inc. hereby agrees to pay Executive the compensation described in the
second sentence of Section 1.4(a) of this Agreement by issuing to Executive
shares of VIASPACE common shares having a value required to satisfy such
obligation; and (b) be subject to the terms and conditions of Section 3 of this
Agreement as a party hereto, including, without limitation, Sections 3.12 and
3.13.




 
AGREED AND ACKNOWLEDGED:


VIASPACE Inc.
 
 
Signature: /s/ Carl Kukkonen
 
Printed Name: Carl Kukkonen
 
Title: President & CEO




 
 

--------------------------------------------------------------------------------